                            IN THE UNITED STATES DISTRICT COURT

                                   FOR THE DISTRICT OF OREGON



NICOLEL., 1

                  Plaintiff,                                                         Civ. No. l:17-cv-01713-AA

         v.                                                                          OPINION & ORDER

COMMISSIONER OF
SOCIAL SECURITY,

                  Defendant.

AIKEN, District Judge:

         Plaintiff Nicole L. seeks judicial review of the final decision of the Commissioner of Social

Security ("Commissioner"). For the reasons set forth below, the decision of the Commissioner is

REVERSED and REMANDED for immediate award of benefits.

                                                BACKGROUND

         Plaintiff filed a Title II application for a period of disability and disability insurance

benefits on May 20, 2011, alleging disability beginning May 25, 2003. Tr. 16, 193. The

application was denied initially and on reconsideration and a hearing was held by video

conference at Plaintiffs request on December 12, 2013. Tr. 193. On January 17, 2014, the ALJ

issued a decision finding that Plaintiff was capable ofperfmming her past relevant work as a

children's tutor and determining that Plaintiff was not disabled from the alleged onset date

through March 31, 2007, which was Plaintiffs date last insured. Tr. 203-04.




'In the interest of privacy, this opinion uses only first name and the initial of the last name of the non-governmental
party or parties in this case. Where applicable, this opinion uses the same designation for a non-governmental
party's immediate family member.


Page 1 - OPINION & ORDER
       Plaintiff sought review by the Appeals Council, which reversed and remanded the

unfavorable decision. Tr. 208-11. In its rnling, the Appeals Council held that Plaintiff could not

perfotm her past relevant work as a children's tutor with the limitations described in her residual

functional capacity ("RFC"). On remand, the Appeals Council instrncted the ALJ to: (1) further

evaluate Plaintiffs mental impairments in accordance with the special techniques described in

the regulations; (2) give further consideration to Plaintiffs maximum residual functional

capacity and provide rationale with specific references to the evidence suppotting the assessed

limitations; (3) further evaluate Plaintiffs ability to perform past relevant work at Step 4 of the

sequential evaluation and make appropriate findings; and (4) if necessary by the expanded

record, obtain additional vocational expert testimony. Tr. 15, 209-10.

       On remand from the Appeals Council, a second video conference hearing was held on

November 9, 2015. Tr. 15. On May 18, 2016, the ALJ issued a decision finding that Plaintiff

was not disabled between the alleged onset date and her date last insured. Tr. 28. The Appeals

Council declined review, making the ALJ's decision the final decision of the Commissioner. Tr.

1. This appeal followed.

                                     DISABILITY ANALYSIS

       A claimant is disabled if he or she is unable to "engage in any substantial gainful activity

by reason of any medically determinable physical or mental impaitment which ... has lasted or

can be expected to last for a continuous period of not less than 12 months[.]" 42 U.S.C.

§ 423(d)(l )(A). "Social Security Regulations set out a five-step sequential process for detetmining

whether an applicant is disabled within the meaning of the Social Security Act." Keyser v. Comm 'r,

648 F.3d 721, 724 (9th Cir. 2011).

      The five-steps are: (1) Is the claimant presently working in a substantially gainful
      activity? (2) Is the claimant's impairment severe? (3) Does the impairment meet or



Page 2 - OPINION & ORDER
      equal one of a list of specific impairments described in the regulations? (4) Is the
      claimant able to perform any work that he or she has done in the past? and (5) Are
      there significant numbers of jobs in the national economy that the claimant can
      perform?

Id. at 724-25; see also Bustamante v. Massanari, 262 F.3d 949,954 (9th Cir. 2001).

       The claimant bears the burden of proof at steps one through four. Bustamante, 262 F.3d at

953. The Commissioner bears the burden of proof at step five. Id. at 953-54. At step five, the

Commissioner must show that the claimant can perfotm other work that exists in significant

numbers in the national economy, "taking into consideration the claimant's residual functional

capacity, age, education, and work experience." Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir.

1999). If the Commissioner fails to meet this burden, the claimant is disabled. 20 C.F.R.

§§ 404.1520(a)(4)(v); 416.920(a)(4)(v). If, however, the Commissioner proves that the claimant

is able to perform other work existing in significant numbers in the national economy, the claimant

is not disabled. Bustamante, 262 F.3d at 953-54.

                                     THE ALJ'S FINDINGS

       The ALJ performed the sequential analysis. As previously noted, Plaintiffs date last

insured was March 31, 2007. Tr. 17. At step one, the ALJ found Plaintiff had not engaged in

substantial gainful activity since the alleged onset date tln·ough the date last insured. Id. The ALJ

determined Plaintiff had the following severe impairments: post-traumatic stress disorder

("PTSD"), depression, lumbar spine chronic compression deformity, and asthma. Id. The ALJ

detetmined Plaintiffs impairments did not meet or equal a listed impairment. Tr. 18.

       The ALJ determined Plaintiff had the RFC to perfotm light work with the following

additional limitations: she can sit, stand, or walk for six hours in an eight-hour workday; she can

occasionally climb stairs, ramps, ladders, ropes, and scaffolds; she can occasionally balance, stoop,

kneel, crouch and crawl; she must avoid concentrated exposure to lung itTitants including fumes,



Page 3 - OPINION & ORDER
odors, dust, gases, and poor ventilation; she can have occasional contact with co-workers and

supervisors, but no interaction with the general public; she "should not work in an environment

with the proper major changes at work, but is capable of tolerating normal and forewarn predictable

changes [sic];" and "she requires a low stress job with few changes in work setting or work

processes, no persuasive communication tasks, and no fast-paced production pace tasks." Tr. 20.

       The ALJ noted Plaintiff was 31 years old on her date last insured and has at least a high

school education and is able to communicate in English. Tr. 26. The ALJ found Plaintiff was

unable to perform any of her past relevant work. Id. Based on her RFC, the ALJ dete1mined

Plaintiff was able to perform work as an electronic worker, electronics assembler, and mail clerk.

Tr. 27. As a consequence, the ALJ determined Plaintiff was not disabled during the period between

her alleged onset date and her date last insured. Tr. 27-28.

                                   STANDARD OF REVIEW

       The district court must affirm the Commissioner's decision if the decision is based on

proper legal standards and the legal findings are supported by substantial evidence in the record.

42 U.S.C. § 405(g); Batson v. Comm 'r, 359 F.3d 1190, 1193 (9th Cir. 2004). Substantial

evidence "means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion." Richardson v. Perales, 402 U.S. 389,401 (1971) (citation and internal

quotation marks omitted). In reviewing the Commissioner's alleged e11'0rs, this Court must

weigh "both the evidence that supports and detracts from the [Commissioner's] conclusion."

~Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986). Variable interpretations of the evidence

are insignificant if the Commissioner's interpretation is rational. Burch v. Barnhart, 400 F.3d

676, 679 (9th Cir. 2005).




Page 4 - OPINION & ORDER
        When the evidence before the ALJ is subject to more than one rational inte1pretation,

courts must defer to the ALJ's conclusion. Batson, 359 F.3d at 1198 (citing Andrews v. Shala/a,

53 F.3d 1035, 1041 (9th Cir. 1995)). A reviewing court, however, cannot affirm the

Commissioner's decision on a ground that the agency did not invoke in making its decision.

Stout v. Comm 'r, 454 F.3d 1050, 1054 (9th Cir. 2006). Finally, a court may not reverse an ALJ's

decision on account of an error that is harmless. Id at 1055-56. "[T]he burden of showing that

an error is harmful normally falls upon the paity attacking the agency's determination." Shinseki

v. Sanders, 556 U.S. 396, 409 (2009).

                                           DISCUSSION

       Plaintiff alleges the ALJ erred by (1) failing to find Plaintiffs migraines to be a severe

impairment and inc01porating those limitations into Plaintiffs RFC; (2) improperly weighing the

medical opinion evidence of Plaintiffs examining psychiatrist; (3) improperly rejecting Plaintiffs

subjective symptom testimony; (4) improperly rejecting lay witness testimony; and (5) failing to

include all of Plaintiffs limitations in the hypothetical question to the vocational expe1t ("VE").

       I.      Migraines

       Plaintiff asserts that the ALJ erred by failing to include migraines as a severe impairment

at Step 2 of the sequential analysis and failing to include the limitations caused by the migraines

when formulating Plaintiffs RFC and the VE hypothetical.

       A medically determinable impairment is "severe" at Step 2 of the sequential analysis if it

significantly limits the individual's physical or mental ability to do basic work activities. 20 C.F.R.

§ 404.1520(c). However, "Step two is merely a threshold dete1mination meant to screen out weak

claims." Buck v. Benyhill, 869 F.3d 1040, 1048 (9th Cir. 2017). If the sequential analysis

proceeds beyond Step 2, meaning that it has been resolved in the plaintiffs favor, the failure to




Page 5 - OPINION & ORDER
classify an impaitment as severe will generally be harmless. Id. at 148. This is because Step 2 "is

not meant to identify the impairments that should be taken into account when dete1mining the

RFC." Id. at 1048-49. "In fact, in assessing the RFC, the adjudicator must consider limitations

and restrictions imposed by all of an individual's impairments, even those that are not 'severe."'

Id. at 1049 (internal quotation marks and citation omitted, alterations normalized). "The RFC

therefore should be exactly the same regardless of whether certain impaitments are considered

'severe' or not." Id.

          As such, the ALJ' s alleged e1Tor in failing to include migraines among Plaintiffs severe

impaitments is likely harmless. However, having found Plaintiffs migraines to be non-severe, the

ALJ expressly declined to consider any limitations stemming from the migraines in formulating

Plaintiffs RFC. See Tr. 25 ("As for migraines, as already discussed, the claimant's allegations of

chronic migraines are not co1Toborated and I find this is not a severe impairment."). The alleged

failure to consider the limitations imposed, even by non-severe impairments, would not be

haimless e1Tor. Buck, 869 F.3d at 1048-49.

          In this case, the ALJ found Plaintiffs migraine headaches to be non-severe. In making

that determination, the ALJ noted:

          [T]he record identifies that the claimant has been diagnosed with migraine
          headaches, but the records do not reveal frequently occurring severe migraine pain
          with continuing treatment (3F). During the relevant period, migraines are
          referenced in the record as a condition and she was taking medication for the
          condition, but the chronicity reported by the claimant is not documented prior to
          the date last insured. If the claimant was having a migraine every two weeks, it is
          reasonable to assume she would have reported this to her primary care providers
          (See generally 3F showing the claimant was not actively seeking treatment for this
          condition during the relevant period aside from medication refills). She did not
          repmt chronic migraine symptoms until after the date last insured (4F/10). Prior to
          that, it is reasonable to assume the claimant's migraines were well-controlled with
          medication.

Tr. 18.



Page 6 - OPINION & ORDER
       As a preliminary matter, the Court notes that this finding is not internally consistent. In

essence, the ALJ held that Plaintiff failed to seek treatment for her migraines, other than the

treatment she actually sought and received for the condition. It is not clear from the ALJ' s opinion

what additional treatment Plaintiff could or should have sought for her migraines.

       The record indicates that Plaintiff was diagnosed with migraines near the end of her

military service. Tr. 795-96. Plaintiff described her headaches in 2003, as reflected in a later-

compiled repmi, as follows: She experienced temporary relief when treated with Cafergot and

Inderal, but had better results with Imitrex. Tr. 796. Plaintiff reported that her migraines are

"severely prostrating," and are associated with nausea and sometimes vomiting. Id. When she has

a migraine, Plaintiff experiences photophobia and must lock herself in a dark room until the

migraine passes. Tr. 796-97. Plaintiff reported suffering a least one migraine headache per week

and that each episode lasts between two and twenty-four hours. Id.           FNP Caroline Dryland

examined Plaintiff in 2010 as part of a VA compensation and pension process and opined that

Plaintiff would experience increased absenteeism, decreased concentration, poor social

interaction, difficulty following instructions, decreased mobility and manual dexterity, problems

with lifting and carrying, difficulty reaching, speech difficulty, vision difficulty, lack of stamina,

weakness or fatigue, and pain as a result of her migraines. Tr. 800. Dry land opined to the VA that

Plaintiff was unable to sustain employment at that time and "is essentially unemployable in the

general work force" as a result of her migraines, although Dryland suggested that Plaintiff might

be able to function in a sheltered work environment. Tr. 801-02.

       Although this record was generated after the date last insured, it represented the VA's

assessment of Plaintiff's migraine condition going back to 2003. Plaintiff was also examined by

Dr. Linda Sidwell in June 2003, during which Plaintiff repmied that she was taking Imitrex for her




Page 7 - OPINION & ORDER
migraines, but that she continued to experience headaches two to three times per week, lasting

between two and nine hours. Tr. 718. The migraine diagnosis appears throughout Plaintiffs

treatment notes.   Tr. 571 ("Com. Migraine w/o intractable."); 567 (same); 642-43 (listing

"Migraine HA" among Plaintiffs conditions in December 2004 and prescribing Imitrex). Plaintiff

also repmted chronic, severe migraines "which are recurrent and very frequent" during a

psychiatric examination in February 2006. Tr. 519. The Commissioner points out that migraines

do not appear among Plaintiffs list of complaints when she sought a new treatment provider in

January 2007, Tr. 565, but the ALJ acknowledged that Plaintiff received refills for migraine

medication during the relevant period. This clearly demonstrates that Plaintiffs medical providers

were aware of her migraine condition and were providing her with treatment for it.

       On this record, the Court concludes that the ALJ' s determination that Plaintiff was either

not seeking treatment for her migraines or that her migraines were well-controlled with medication

is not supported by substantial evidence. The ALJ erred by failing to consider the limitations

imposed by Plaintiffs migraines in formulating Plaintiffs RFC.

       The medical opinion evidence from the relevant period suggests, at the very least, that

Plaintiff would experience increased absenteeism as a result of her migraines. During the hearing,

the VE testified that competitive employment would not pe1mit more than perhaps one absence

per month. Tr. 154. The Court therefore concludes that the error was not harmless.

       II.     Medical Opinion Evidence

       Plaintiff asserts that the ALJ erred by failing to properly credit and incorporate the medical

opinion of examining psychiatrist Pavitar S. Cheema, M.D.

       The ALJ is responsible for resolving conflicts in the medical record. Carmickle v. Comm 'r,

533 F.3d 1155, I 164 (9th Cir. 2008). "As a general rule, more weight should be given to the




Page 8 - OPINION & ORDER
opinion of a treating source than to the opinion of doctors who do not treat the claimant[.]" Turner

v. Comm'r, 613 F.3d 1217, 1222 (9th Cir. 2010) (internal quotation marks and citation omitted).

An ALJ may reject the uncontradicted medical opinion of a treating or examining physician only

for "clear and convincing" reasons supported by substantial evidence in the record. Bayliss v.

Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005). An ALJ may reject the contradicted opinion of a

treating or examining doctor by providing "specific and legitimate reasons that are supported by

substantial evidence." Id.

       In this case, Dr. Cheema examined Plaintiff on February 10, 2006. Tr. 518. Dr. Cheema

noted Plaintiff was tearful, anxious, and depressed during the exam and displayed retarded

psychomotor activity. Tr. 520. Dr. Cheema diagnosed moderate-to-severe major depressive

disorder and assessed a GAF of 60. Tr. 521. Dr. Cheema opined that Plaintiff would have

moderate difficulty interacting with the public, co-workers, and supervisors, as well as "moderate

difficulty handling the stress and pressure associated with an eight hour a day job." Id. Dr.

Cheema believed that the stress of a regular job would lead to "repeated deterioration of her

emotional status." Id. She would have mild-to-moderate problems dealing with changes in a

routine work setting and would be able to remember, understand, and cmTy out simple job

instructions. Id. She would be able to perform simple, repetitive tasks. Id.

       The ALJ gave "substantial weight" to Dr. Cheema's opinion, finding that it was consistent

with Plaintiffs VA treatment records and other evidence in the record. Tr. 24. Specifically, the

ALJ noted that Dr. Cheema's opinion was consistent with contemporary VA psychiatric reports

which "revealed significant difficulty with concentration and stress tolerance due to combined

mental and medical impairments." Tr. 25.




Page 9 - OPINION & ORDER
       Plaintiff assetis that the ALJ etTed by failing to incorporate the limitation to simple,

repetitive tasks, or Dr. Cheema's finding that the stress of a regular job would result in repeated

deterioration of Plaintiffs emotional status, despite according substantial weight to Dr. Cheema's

opm1on

       The ALJ did not simply ignore Dr. Cheema's opinion. Instead, it was incorporated into

Plantiff s RFC in terms of limitations on her ability to interact with coworkers, supervisors, and

the public, as well as the limitation to a "low stress job with few changes in work setting or work

processes, no persuasive communication tasks, and no fast-paced production pace tasks." Tr. 20.

Plaintiff assetis that this fails to meet the standards reflected in SSA 85-15, which requires a

thorough and individualized evaluation. SSA 85-15, available at 1985 WL 56857, *5-6.

       On this record, the Court concludes that the ALJ adequately translated the limitations

assessed by Dr. Cheema into concrete, functional terms. See Stubbs-Danielson v. Astrue, 539 F.3d

1169, 1175 (9th Cir. 2008). Courts should affitm such translations if they are suppotied by

substantial evidence and free of legal e1rnr, even if the evidence is susceptible to more than one

rational interpretation. Shaibi v. Benyhill, 883 F.3d 1102, 1108 (9th Cir. 2017).

       With respect to Dr. Cheema's opinion limiting Plaintiff to simple instructions and simple,

routine tasks, the Commissioner concedes that the ALJ failed to incorporate that limitation into

Plaintiffs RFC. Nevertheless, the Commissioner contends that the etTor was harmless. In Zavalin

v. Colvin, 778 F.3d 842 (9th Cir. 2015), the Ninth Circuit held that a limitation to "simple,

repetitive tasks" was inconsistent with the demands of a position that required GED reasoning

level of three or more. Id. at 847. A limitation to simple or repetitive tasks is, however, consistent

with a GED reasoning level of two. Rounds v. Comm 'r, 807 F.3d 996, 1004 n.6 (9th Cir. 2015).




Page 10 - OPINION & ORDER
       In this case, two of the jobs identified by the VE and relied upon by the ALJ, electronics

assembler and electronics worker, require a GED reasoning level of two.       DOT# 729.687-010,

available at 1991 WL 679733 (Assembler, Electrical Accessories I); DOT# 726.687-010,

available at 1991 WL 679633 (Electronics Worker). The Commissioner concedes that mail clerk,

DOT# 209.687-026, available at 1991 WL 671813, requires a GED reasoning level of three and

so exceeds the erroneously excluded limitation to simple, repetitive tasks. Despite the elimination

of the mail clerk position, the remaining positions are consistent with the limitation to simple,

repetitive tasks identified by Dr. Cheema. The ALJ' s error is therefore harmless.

       III,    Subjective Symptom Testimony

       Plaintiff asserts that the ALJ ened by discounting her subjective symptom testimony. To

detetmine whether a claimant's testimony is credible, an ALJ must perfo1m a two-stage analysis.

20 C.F.R. § 416.929. The first stage is a threshold test in which the claimant must produce

objective medical evidence of an underlying impairment that could reasonably be expected to

produce the symptoms alleged. 1vfolina v. As/rue, 674 F.3d 1104, 1112 (9th Cir. 2012). At the

second stage of the credibility analysis, absent evidence of malingering, the ALJ must provide

clear and convincing reasons for discrediting the claimant's testimony regarding the severity of

symptoms. Carmickle, 533 F.3d at 1160.

       The ALJ must make findings that are sufficiently specific to petmit the reviewing court to

conclude that the ALJ did not arbitrarily discredit the claimant's testimony. Ghanim v. Colvin,

763 F.3d 1154, 1163 (9th Cir. 2014). An ALJ may use "ordinary techniques of credibility

evaluation" in assessing a claimant's credibility, such as prior inconsistent statements concerning

the symptoms, testimony that appears less than candid, or a claimant's daily activities. Tommasetti

v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008).



Page 11 - OPINION & ORDER
       At the hearing, Plaintiff testified that she suffered from a host of serious injuries, including

foot drop, as a result of serious car accident. Tr. 57. Plaintiff testified to stomach issues and that

she struggled with the side effects of her pain medication. Tr. 59, 61. Plaintiff testified that she

was unable to lift her thirteen-pound dog and that she avoids lifting weight as much as possible.

Tr. 63. Plaintiff testified that she could not have lifted twenty pounds in 2007. Tr. 64. Plaintiff

testified that she "literally cannot get comfortable" and must move around frequently. Tr. 64-65.

Plaintiff suffers from abdominal pain and back pain. Tr. 69. Plaintiff testified that she is unable

to stand in place for long enough to empty a dishwasher and that she would not be able to stand

for six hours in an eight-hour shift. Tr. 87-88.

        With respect to her migraine headaches, Plaintiff testified that she continued to suffer from

migraines and that no medication had proven effective. Tr. 89-90, 92. Plaintiff testified that her

migraines occurred on a weekly basis and that they were debilitating. Tr. 91. She testified that

she cannot tolerate light during her migraines and that she must sit in silence and darkness until

they pass. Id    Plaintiff testified that the migraines would persist for at least four hours and up to

a full day. Tr. 92.

       With respect to her mental impairments, Plaintiff testified that she was no longer taking

psychiatric medication because she had "run the gamut on those pills" and found that they either

did not help or were accompanied by dangerous side effects. Tr. 66-67. Plaintiff testified that she

experiences anxiety and that she relies on her mother to do most of the shopping for their

household. Tr. 73-74. Plaintiff testified that she finds it difficult to be out of the house and spends

most of her time indoors at home and that her socialization is largely limited to intemet

communication. Tr. 75-78. Plaintiff testified that she struggles with stress and that when she




Page 12 - OPINION & ORDER
encounters difficulties she has a hard time managing her anxiety and anger, which can lead her to

lash out. Tr. 79-80.

       The ALJ gave a number of bases for rejecting Plaintiffs subjective symptom testimony.

Among these was that Plaintiff reported using a walker and a cane and her statement that the walker

was given to her by a hospital. Tr. 23-24, 418. The ALJ noted that there was no evidence that a

walker had ever been prescribed. The unprescribed and unwananted use of assistive devices is a

valid consideration in an ALJ's credibility analysis. See Chaudh1y v. Astrue, 688 F.3d 661, 671

(9th Cir. 2012).

        With respect to the walker, Plaintiffs symptom report does not suggest that the walker was

prescribed or used as a long-term mobility aid. Rather, Plaintiff described the use of the walker in

the past tense and repotted that it was given to her by the hospital following a serious car accident.

Tr. 418 ("I had a walker and then a cane- the walker was given to me by the hospital ... when I

was in my accident."). In the check box section, Plaintiff indicated that she used a cane, but left

the check box for a walker blank. Id Notably, Plaintiff does not claim or even suggest that the

cane was prescribed by a treatment provider and reports that she uses it only when her conditions

are acting up or when she is "really sick." Id. This is consistent with the report of Plaintiffs ex-

husband Jonathan S., who stated that Plaintiff "rarely" used a cane and did not use any other

assistive devices. Tr. 426. The Court concludes that the ALJ's consideration of Plaintiffs rare,

unprescribed use of a cane and temporary post-accident use of a walker is not suppotted by

substantial evidence.

       The ALJ noted that, although "there is not much in the record relating to [Plaintiffs]

activities of daily living prior to the date last insured," Plaintiff did go on a trip to Disneyland in

2004. Tr. 24, 642. During that trip, Plaintiff "surprised herself she did relatively well where she




Page 13 - OPINION & ORDER
didn't have worsening of [lower back pain] after walking all day." Tr. 642. "She was not confined

in the bedroom and did fairly well even after the trip." Id. Focusing on an isolated incident in

which Plaintiff was able to go to Disneyland without either experiencing a worsening of pain or

being confined to her bed does not strike the Court as clear and convincing evidence for

discounting Plaintiffs testimony.     Furthe1more, as Plaintiff points out, she does not suffer

migraines every day and so isolated consideration of a single day is suggestive of improper chell'y-

picking. See Garrison v. Colvin, 759 F.3d 995, 1017 (9th Cir. 2014) ("[I]t is error for an ALJ to

pick out a few isolated instances of improvement over a period of months or years and to treat

them as a basis for concluding a claimant is capable of working.").

       The ALJ also pointed to an examination during which "the doctor noted exaggerated

symptomatology with positive Waddell testing, and exaggerated pain behavior." Tr. 23.           Poor

effort or lack of cooperation during examinations is a valid consideration in an ALJ' s credibility

determination. Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001).        In the present case,

the examination in question was performed by a Cln·istine Campton, a nurse practitioner, and not

a doctor, as the ALJ's opinion states. Tr. 600-03. In the report, the nurse noted "Waddell Testing

was positive for distraction testing, painful axial loading, non-anatomic tenderness, over-reaction,

and painful pelvic-shoulder rotation." Tr. 600. The nurse also reported that Plaintiff "exhibited

more grimacing, guarding, and holding on to objects for support than patients with similar

conditions." Id. Significantly, the nurse did not report either poor effo1i or a lack of cooperation.

       The Waddell test "establishes five 'signs' of nonorganic sources of lower back pain and

does not distinguish between malingering and psychological conditions." Wick v. Barnhart, 173

F. App'x 597, 598 (9th Cir. 2006). "Notably, the Ninth Circuit has raised considerable doubt about

the adequacy of 'Waddell tests' to establish a claimant's malingering in recent years." Castro v.




Page 14 -OPINION & ORDER
Colvin, Case No. CV 15-4594 MRW, 2015 WL 9470939, at *2 (C.D. Cal. Dec. 28, 2015). "To

have practical meaning and constitute substantial evidence in the disability context, a physician

must typically identify the number of Waddell signs observed and ascribe significance to those

signs." Id at *3 (internal quotation marks and citation omitted, alterations normalized). The Ninth

Circuit has rejected Waddell signs when the source fails to identify either the number of signs or

"whether they were attributable to malingering rather than psychological conditions." Wick, 73 F.

App'x at 598. In this case, the nurse described the positive signs but does not discuss whether

those signs are attributable to malingering2 or to Plaintiffs well-documented and accepted

psychological conditions.          The Court concludes that the ALJ e1Ted in his consideration of

Plaintiffs Waddell test in assessing her credibility.

         The ALJ also pointed to a failure to follow up on refe1Tals to physical therapy. Tr. 22

("There is no evidence of record the claimant ever followed up the physical therapy

recommendations[.]"). A medical record from September 2005 indicates that Plaintiff was seen

by a physical therapist and "tried TENS unit for which she found helpful." Tr. 625. The same

examination indicates that Plaintiff would "continue use TENS at home." Tr. 627. During a follow

up in October 2005, Plaintiff was re-refen·ed to physical therapy "for TENS unit (she lost the

TENS unit she had before)." Tr. 624. This is suggestive of Plaintiffs continued use of a physical

therapy regimen she found helpful, rather than an unexplained failure to follow treatment

directions.

         The ALJ also noted that Plaintiffs asthma appeared to be well-controlled by medication,

despite an asthma-related hospitalization. Tr. 22. The record indicates that Plaintiff experienced

severe asthma problems in 2003, but it appears that this was due to poor medication adherence,



'There is no finding of malb1gering in this case.


Page 15 - OPINION & ORDER
which both Plaintiff and her physicians attributed to memory problems caused by her pain

medication. Tr. 675, 678-79. The ALJ's opinion and the record reflect that Plaintiff continued to

be prescribed pain medication throughout the relevant period. Tr. 22. Plaintiff also testified that

she was on high doses of medication through 2007. Tr. 64. On this record, the Court cannot

conclude that the efficacy of Plaintiffs asthma medication constitutes clear and convincing

evidence for rejecting her subjective symptom testimony.

       Finally, the ALJ found that Plaintiffs claims concerning her mental and physical

impairments were not fully supported by the objective medical evidence. Tr. 21-22. While a lack

of medical evidence is a valid consideration in the ALJ's credibility analysis, it "cannot form the

sole basis for discounting pain testimony." Burch, 400 FJd at 681. In this case, the Court has

rejected the other bases for the ALJ' s negative credibility determination. An inadequacy of

supporting objective medical evidence cannot, standing alone, sustain the ALJ's credibility

determination.

       On this record, the Court concludes that the ALJ erred by failing to provide clear and

convincing reasons for rejecting Plaintiffs subjective symptom testimony.

       IV.       Lay Witness Testimony

       Plaintiff contends that the ALJ e1Ted by rejecting the lay witness testimony of Plaintiffs

ex-husband, Jonathan S. Lay witness testimony regarding a claimant's symptoms is competent

evidence that the ALJ must consider unless he "expressly determines to disregard such testimony

and gives reasons germane to each witness for doing so." Lewis v. Apfel, 236 FJd 503,511 (9th

Cir. 2001). The ALJ's reasons for rejecting a lay witness's testimony must also be "specific."

Stout, 454 FJd at 1054. When "the ALJ's e!1'or lies in a failure to properly discuss competent lay

witness testimony favorable to the claimant, a reviewing court cannot consider the error harmless




Page 16 - OPINION & ORDER
unless it can confidently conclude that no reasonable ALJ, when fully crediting the testimony,

could have reached a different disability dete1mination." Id. at 1056.

        In this case, Jonathan S. submitted a third pmiy function report in July 2011. Tr. 420.      In

his repmi, Jonathan S. reported that Plaintiff suffers from spasms in her back and legs, weak hands,

shingles, and an inability to sit or stand for long periods. Id He repo1ied that Plaintiff has trouble

with putting on socks, shoes, and necklaces; that she needs to sit in the shower and that he

sometimes has to help her wash her hair. Tr. 421. He reported that she needs reminders to take

her medication, if a pill needed to be taken more than once per day. Tr. 422. He repmied that she

has difficulty lifting, squatting, bending, standing, reaching, walking, sitting, kneeling, climbing

stairs, completing tasks, and using her hands, as well as problems with her memory. Tr. 425. He

repmied that she could walk for five to ten minutes before needing to stop and rest. Id. He repmied

that she does not handle stress or changes in her routine well and that she will use a cane on rare

occasions. Tr. 426.

       The ALJ rejected Jonathan S.'s testimony because "he conceded that he did not know

[Plaintiff] until shortly before her date last insured, and his description of her pain limitations were

quite general." Tr. 26. With respect to the first issue, Plaintiffs date last insured was March 31,

2007. Tr. 17. In his July 2011 report, Jonathan S. said that he had known Plaintiff for five years,

or since approximately July 2006. Jonathan S. admitted that he was not familiar with Plaintiffs

condition before her onset date and was therefore unable to make a comparison between her

condition at the time of the repo1i and her condition before the onset of her impairments. Tr. 421.

He did, however, know Plaintiff during the relevant period and his lay witness testimony is entitled

to consideration on that basis. The Court therefore concludes that the ALJ' s first reason for

rejecting Jonathan S.'s report is not sufficiently ge1mane.




Page 17 - OPINION & ORDER
       With respect to the second basis, that Jonathan S.'s pain report was "quite general," the

Court is not convinced. Although his report lacks the specificity of a medical source, Jonathan S.

did describe a number of concrete limitations to Plaintiffs ability to function, such as difficulty

putting on shoes and socks or an inability to walk for long periods of time. Jonathan S.'s rep01t

concerning Plaintiffs difficulty managing stress or changes in routine is consistent with other

medical evidence in the record, such as the repo1t of Dr. Cheema, discussed in the previous section.

       On this record, the Comt concludes that the ALJ erred by failing to give sufficiently

specific, germane reasons for rejecting the lay witness testimony of Jonathan S. The Comt fmther

concludes that this error was not harmless.

       V.      Remand

       As the Court has concluded that the ALJ's determination contains non-harmless errors, it

must determine whether remand should be for further proceedings or for award of benefits. The

decision whether to remand for fmther proceedings or for the immediate payment of benefits lies

within the discretion of the court. Triechler v. Comm'r, 775 F.3d 1090, 1101-02 (9th Cir. 2014).

A remand for award of benefits is generally appropriate when: (1) the ALJ failed to provide legally

sufficient reasons for rejecting evidence; (2) the record has been fully developed, there are no

outstanding issues that must be resolved, and further administrative proceedings would not be

useful; and (3) after crediting the relevant evidence, "the record, taken as a whole, leaves not the

slightest unce1iainty" concerning disability. Id. at 1100-01 (internal quotation marks and citations

omitted); see also Dominguez v. Colvin, 808 F.3d 403, 407-08 (9th Cir. 2015) (summarizing the

standard for determining the proper remedy). The second and third prongs of the test often merge

into a single question: Whether the ALJ would have to award benefits if the case were remanded

for further proceedings. Harman v. Apfel, 211 F.3d 1172, 1178 n.7 (9th Cir. 2000).




Page 18 - OPINION & ORDER
          In the present case, the Court has already determined that the ALJ failed to provide legally

sufficient reasons for rejecting Plaintiff's subjective symptom testimony and the lay witness

testimony of Jonathan S. The Comt has also detennined that the ALJ erred by excluding the

limitations associated with Plaintiffs migraines in formulating Plaintiffs RFC. The Comt fiuther

concludes that the record is fully developed and that further administrative proceedings vmuld

serve no useful purpose. Consideration of the record leaves this Comt in no doubt concerning

disability. Accordingly, this case shall be remanded for an immediate calculation and award of

benefits.

                                           CONCLUSION

          Pursuant to sentence four of 42 U.S.C. § 405(g), the decision of the Commissioner is

REVERSED and REMANDED for immediate calculation and award of benefits.

          DATED this      J' b
                             (i\Y'
                                      day of March, 2019.




                                                ANN      KE
                                                United States District Judge




Page 19     OPINION & ORDER
